Case 1:18-cv-00042-KJM Document 78-1 Filed 01/30/19 Page 1 of 1                             PageID #: 1188


                                       FORESTCITY
                                              CDMMUHmEI
                                       MILITARY
                                              HAWAII
                                BUSINESSSENSITIVEAND CONFIDENTIAL

                                   SETTLEMENTOA(c)        (6) v. CHANA

   SUMMARY

   Chana local counselhas been effectivelydefendinga class actionlawsuit broughtforth by 7 current and
   fQrmerresidentsat MCB Hawaiifqr over a year. As a result of the defense,we have reacheda
   settlementagreementwith plaintiffsthat will bring the issue to closureupon execution. There Is a
   monetarypaymentto be made to the plaintiffsas part of the settlementfor which the ManagingMember
   must ensurehas GovernmentMemberapprovalsIf and where necessary.



   GOVERNMENTCONSENTAND PAYMENT

   The Chana OperatingAgreementSection4.02(b)(lv)gives the authorityto settle lawsuitsto the Managing
   Member,Thus HawaiiMilitaryCommunitiesLLC be the only party signingon behalf of Ohana.

   The draft 2016 OP,eratingBudgetIs due to be submittedon January15111and was developedprior to
   conclusionof settlementdiscussions. It Includes$750k In legal budget attributableto the Marine Phases
   to continuedefendingthe case, howeverthe budgethas not been submittedto the GovernmentMember
   and thereforeno approvedfunding is available.

   Plaintiffs have agreedto a settlementof $350k which the ManagingMemberintendsto pay from the
   $750k In the 2016 Operatingbudget. Approvalof this fundingIn advanceof the 2016 OperatingBudgetis
   necessarydue to the timelinessof the executionof the settlementagreementrequiredlfy the court. It Is
   expectedthis agreementcould be finalizedIn a matterof days and obligateOMC to make paymentwithin
   15 days.



   CONCLUSION

   Managing Memberrequest GovernmentMember acknowledgementthat the ManagingMemberhas the
                                          (c) .-(6)
   authority to execute ttie settlement of~-     - v. Chana, that the settlement will be fun~ed from 2016
   OperatingBudgetand that    the  Managfng  Memberhas satisfiedany requirementset forth for Government
   Approval in the OperatingAgreemenL




                             5173 NIMITZ ROAD HONOLULU, HA\'<'All 96818
                                     (808) 836-5444 \vww.forestaty.net


                                                                                        BARBER 00775
